Citation Nr: 1811593	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  09-24 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a temporary 100 percent evaluation under 38 C.F.R. § 4.29, based on hospitalization for a posttraumatic stress disorder (PTSD) program from August 23, 2006 to October 3, 2006.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Officers


ATTORNEY FOR THE BOARD

J. Negron, Associate Counsel 





INTRODUCTION

The Veteran served on active duty in the United States Army from August 1990 to August 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The claim was brought before the Board in November 2012, October 2015, and November 2017 and was remanded for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

For the reasons discussed below, the Board finds that the RO is not in substantial compliance with the directives set forth by the November 2017 remand.  Stegall v. West, 11 Vet. App. 268 (1998).  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets further delay, another remand is necessary to afford the Veteran every possible consideration.

In the November 2017 Board remand, the Board found that the Veteran's claim for entitlement to a temporary 100 percent evaluation under 38 C.F.R. § 4.29 was premature to adjudicate.  The Board found that the Veteran's claim was intertwined with his service-connected PTSD claim, which was granted in June 2017 from May 2, 2017.  The Board explained that in an October 2017 Informal Hearing Presentation (IHP), the Veteran's representative contended that the evidence of record showed that the Veteran has reported symptoms associated with PTSD prior to May 2, 2017.  The Board then determined that the contentions in the October 2017 IHP could be construed as an NOD with the effective date for the grant of service connection for PTSD.  However, effective March 24, 2015, VA will only accept an expression of dissatisfaction or disagreement with an adjudicative determination by the AOJ as an NOD if it is submitted on a standardized form (VA Form 21-0958, NOTICE OF DISAGREEMENT) provided by VA for the purpose of appealing the decision, in cases where such a form is provided.  The Board then noted that although the Veteran had not filed an NOD, the Veteran has until June 18, 2018 to do so. 

Thus, the Board then directed the RO to send the Veteran a VA Form 21-0958 with explicit instructions to file by June 18, 2018 in order to express dissatisfaction with the decision rendered.  Following this period, the Board advised the RO to then readjudicate the claim on appeal. 

In November 2017 correspondence, the RO notified the Veteran of his right to file an NOD by June 18, 2018 if he disagreed with the effective date for service connection of PTSD.  The notification was said to have the VA Form 21-0958 included, along with other VA Forms.  However, the Board notes that it appears the VA Form 21-0958 was not actually included in the correspondence.  Further, the RO issued an SSOC on the issue of entitlement to a temporary 100 percent evaluation in January 2018, before the Veteran's time to file an NOD had expired.  Thus, it was improper for the RO to have readjudicated the claim.  Additionally, the Board notes that in December 2017, the Veteran appointed new representation; however, the RO sent the SSOC to the prior Veterans Service Organization (VSO) representative.  The RO then improperly accepted a due process waiver from this VSO. 

Therefore, the Board finds the RO did not substantially comply with the terms of the November 2017 remand.  Stegall v. West, 11 Vet. App. at 270-71.  The Court held in Stegall that a remand by the Board confers on the appellant, as a matter of law, the right to compliance with remand order.  See Stegall, 11 Vet. App. at 268


Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate any outstanding VA and non-VA records pertaining to the Veteran's diagnosis and treatment of PTSD that is not already of record with the claims file.  Ensure all information is updated with the Veteran's current VSO representative, National Association of County Veterans Officers.

2.  Then, send the Veteran and his current representative a letter, with a standardized VA Form 21-0958, informing the Veteran that if he wishes to appeal the effective date for the grant of service connection for PTSD, his disagreement must be submitted on the attached standardized form prior to June 18, 2018.

3.  After the Veteran submits the VA Form 21-0958, or the time to file has expired, whichever occurs first, readjudicate the issue on appeal.  Please ensure the Veteran has responded or the time to file the NOD has expired before readjudicating the issue on appeal.  If the claim remains denied, issue a Supplement Statement of the Case to the Veteran and his current representative, and provide them an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




